NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         NOV 21 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ANGEL RIVERA,                                    No.    19-55445

                Petitioner-Appellant,            D.C. No.
                                                 2:18-cv-05596-JLS-GJS
 v.

STEVE LANGFORD,                                  MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                     Argued and Submitted November 6, 2019
                              Pasadena, California

Before: FARRIS, McKEOWN, and PARKER,** Circuit Judges.

      Angel Rivera appeals the district court’s denial of his habeas petition, filed

to restore good time credit lost after a disciplinary hearing. The parties are familiar

with the facts, so we do not repeat them here. We have jurisdiction under 28

U.S.C. § 1291, and affirm the district court.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
      We review de novo a district court’s denial of a habeas petition, review for

clear error underlying factual findings, Zavala v. Ives, 785 F.3d 367, 370 (9th Cir.

2015), and defer to the findings of the disciplinary hearing officer if “some

evidence” supports the determination, Superintendent, Mass. Corr. Inst., Walpole

v. Hill, 472 U.S. 445, 455 (1985).

      Due process in a prison disciplinary hearing which may result in the loss of

good time credits requires that a prisoner have the opportunity to call witnesses if

doing so does not imperil “institutional safety or correctional goals.” See Wolff v.

McDonnell, 418 U.S. 539, 566 (1974). Rivera asserts he was not permitted to do

so, but does not dispute that his signature appears on hearing forms indicating he

did not wish to call witnesses on his behalf. These forms, viewed with the

“presumption of regularity,” see Angov v. Lynch, 788 F.3d 893, 905 (9th Cir.

2015), foreclose this argument.

      A prison disciplinary decision need only be “supported by some evidence in

the record.” Hill, 472 U.S. at 454. Rivera’s contention that the disciplinary

decision relied on “a curated selection” of evidence, implicitly admits the existence

of evidence supporting the decision. The record contains evidence that Rivera was

in the mop closet immediately before the phone was discovered, that he was

standing on a mop bucket so as to be able to reach the smoke detector where the

phone was found, that he attempted to barricade himself in the closet and conceal


                                          2
his activities, and that he admitted to being in the closet to wire a cellphone charger

next to the area where the phone was found. Consequently, “the government

[introduced] ‘some evidence tying the defendant to the particular contraband.’”

United States v. Duenas, 691 F.3d 1070, 1084 (9th Cir. 2012) (citation omitted).

      AFFIRMED.




                                          3